Citation Nr: 0913954	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease, left knee, status post-operative, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for nephrolithiasis, 
currently evaluated as 10 percent disabling.

4.  Entitlement a compensable evaluation for chondromalacia, 
right knee, for the period prior to January 8, 2007, and 
higher than 10 percent for the period beginning on January 8, 
2007.

5.  Entitlement to service connection for arthritis, lumbar 
spine.

6.  Entitlement to service connection for arthritis, cervical 
spine.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
8.  Entitlement to service connection for emphysema, also 
claimed as a breathing disorder and chronic obstructive 
pulmonary disease.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the distal proximal interphalangeal joint 
spaces, right hand.

12.  Entitlement to service connection for degenerative 
arthritis, right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The Veteran served on active duty from February 1970 to 
August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania.

The Veteran appeared at a hearing at the RO before a Decision 
Review Officer in January 2006.  A transcript of the hearing 
testimony is associated with the claims file.  A November 
2008 Board letter informed the Veteran his requested hearing 
at the Board's Central Offices was scheduled for February 4, 
2009.  In a January 2009 letter, the Veteran-through his 
representative, cancelled the hearing and withdrew his 
request for a Board hearing.  See 38 C.F.R. § 20.702 (2008).

An August 1997 rating decision denied service connection for 
emphysema.  The RO adjudicated the Veteran's current claim 
for the disorder as an application to reopen the prior claim.  
The Board, however, deems the Veteran's comments on the back 
side of an October 1997 statement (VA Form 21-4148) 
sufficient to have constituted a Notice of Disagreement with 
the decision.  See 38 C.F.R. § 20.201 (2008).  A statement of 
the case was not issued on the issue of service connection 
for emphysema.  In an effort to foster efficient review of 
claims, rather than remand for a statement of the case, see 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board deems 
the statement of the case issued on the issue of whether the 
claim should be reopened, and the Veteran's timely 
Substantive Appeal (VA Form 9) in response thereto, as 
associated with his October 2007 Notice of Disagreement.  As 
a result, the Board has styled the issue of the claim for 
entitlement to service connection for emphysema as it appears 
on the cover sheet.

The RO treated the claim for arthritis, right thumb, as 
having been addressed in the 1993 rating decision that denied 
service connection for degenerative joint disease, distal 
proximal interphalangeal joints, right hand.  As noted in the 
remand portion of the document below, however, the June 1993 
rating decision did not address the right thumb.  Thus, the 
Board has styled the issue of the claim for entitlement to 
service connection for arthritis, right thumb, as it appears 
on the cover sheet.

For the reasons discussed in the remand portion of the 
document below, the issues of entitlement to service 
connection for emphysema, also claimed as a breathing 
disorder and chronic obstructive pulmonary disease; a lumbar 
spine disorder; and, entitlement to service connection for 
degenerative arthritis, right thumb, are REMANDED to the RO 
via the Appeals Management Center in Washington, DC (AMC).  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's right wrist traumatic arthritis has not 
manifested with ankylosis.

2.  The Veteran's post-operative left knee Osgood-Schlatter's 
disease has not manifested with range of motion of 0 to 30 
degrees or less on flexion, or extension limited to 10 
degrees or more, subluxation or instability of moderate 
severity; or, frequent episodes of locking and pain with 
effusion into the joint.

3.  The Veteran's nephrolithiasis has not manifested with 
recurrent stone formation that requires diet or drug therapy, 
or invasive or non-invasive procedures more than two times a 
year; or, frequent attacks of colic requiring catheter 
drainage.

4.  For the period prior to January 8, 2007, the Veteran's 
right knee chondromalacia did not manifest with range of 
motion of 0 to 45 degrees or less on flexion, extension 
limited to 10 degrees or more, frequent episodes of locking 
and pain with effusion into the joint subluxation; or, 
instability or subluxation.

5.  For the period beginning on January 8, 2007, the 
Veteran's right knee chondromalacia has not manifested with 
range of motion of 0 to 30 degrees or less on flexion, 
extension limited to 10 degrees or more, frequent episodes of 
locking and pain with effusion into the joint subluxation; 
or, instability or subluxation.


6.  The preponderance of the probative evidence indicates 
that arthritis, cervical spine, is not related to an in-
service disease or injury.

7.  The preponderance of the probative evidence indicates 
there is no confirmed diagnosis of PTSD, nor is there a 
confirmed in-service stressor.

8.  An October 1999 Board decision denied service connection 
for a heart disorder.  In the absence of an appeal, the 
October 1999 Board decision is final.

9.  The evidence submitted since the October 1999 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a heart disorder and does not raise a 
reasonable possibility of substantiating the claim.

10.  A June 1993 rating decision denied service connection 
for hypertension and arthritis, distal proximal 
interphalangeal joint spaces, right hand.  In the absence of 
an appeal, the June 1993 rating decision is final.

11.  The evidence submitted since the June 1993 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for hypertension or arthritis, distal 
proximal interphalangeal joint spaces, right hand, and does 
not raise a reasonable possibility of substantiating either 
claim.


CONCLUSIONS OF LAW

1.  The requirements are not met for an evaluation higher 
than 10 percent for traumatic arthritis, right wrist.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West


2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5215 
(2008).

2.  The requirements are not met for an evaluation higher 
than 10 percent for the instability symptomatology of Osgood-
Schlatter's disease, left knee.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257.

3.  The requirements are met for a separate evaluation of 10 
percent, but no higher, for the limitation of motion 
symptomatology.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260.

4.  The requirements are not met for an evaluation higher 
than 10 percent for nephrolithiasis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, 
Diagnostic Code 7508.

5.  For the period prior to January 8, 2007, the requirements 
are not met for a compensable evaluation for chondromalacia, 
right knee, for either instability or limitation of motion 
symptomatology.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5014-5260.

6.  For the period beginning on January 8, 2007, the 
requirements are not met for a separate evaluation higher 
than 10 percent for the limitation of motion  symptomatology 
of chondromalacia, right knee.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5014-5260.

7.  Cervical spine arthritis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2008).

8.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f).

9.  The October 1999 Board decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a heart disorder has 
not been received.  The claim is not reopened.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7104(c); 38 C.F.R. §§ 3.156(a), 
20.1104.

10.  The June 1993 rating decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a hypertension has not 
been received.  The claim is not reopened.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

11.  The June 1993 rating decision is final.  New and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for arthritis, distal and 
proximal interphalangeal joint spaces, right hand, has not 
been received.  The claim is not reopened.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As concerns the increased rating claims, the notice provided 
in the March 2004, December, 2006, and January 2008 notices 
also complied with the notice requirements of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  The pre-decision VCAA notices provided to the 
veteran did not fully comply with the statutory notice 
required for increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Content-compliant errors are 
presumed prejudicial unless rebutted by VA.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the March 2004 informed the veteran 
of the evidence needed to support his claim, what part of 
that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The December 2006 and January 2008 
notices reiterated the above advice and also informed the 
Veteran how disability evaluations and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The only component omitted were the rating 
criteria which would provide a basis for an increased rating.  
This omission was in fact addressed in the statement of the 
case and subsequent supplemental statements of the case, 
which specifically informed the veteran of the rating 
criteria which would provide a basis for an increased rating.  
Thus, any notice error was rendered harmless, as the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his claims, and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).

The March 2004, December 2006, and January 2008 notices 
complied with the notice requirements for service connection 
claims.  Further, the January 2008 letter informed the 
Veteran of the reason his prior claims were denied, what 
constituted new and material evidence, and what evidence was 
needed to reopen the prior claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Following issuance of the December 2006 
and January 2008 notice letters, all of the claims were 
reviewed on a de novo basis, which cured any timing-of-notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  As noted and found above, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims via the opportunity to present pertinent evidence 
in light of the notice provided.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board Finds 
the merits of the appeal may be addressed.  See 38 C.F.R. 
§ 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Some of the Veteran's musculoskeletal disabilities include 
arthritis as part of the diagnosed pathology.  Both traumatic 
and degenerative arthritis are rated under Diagnostic Code 
5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Diagnostic Code 5003.  The wrist and knee are major joints.  
See 38 C.F.R. § 4.45(f).  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  



Right Wrist.

Historically, a June 1993 rating decision granted service 
connection for traumatic arthritis of the right wrist and 
assigned an initial evaluation of 10 percent, effective 
January 1992.  VA received the Veteran's current claim for an 
increased rating in February 2004.  The June 2004 rating 
decision continued the 10 percent rating.

A distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  In the instant case, 
the examination reports note the Veteran is right handed, 
which means that his right hand is the dominant hand.  See  
38 C.F.R. § 4.71a.  The rating criteria for limitation of 
motion of the wrist provide that, limitation of motion on 
dorsiflexion of 0 to 15 degrees or less; or, on palmar 
flexion, limited in line with the forearm, a 10 percent 
rating is warranted for both the major and minor side.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

The April 2004 VA examination report notes the veteran 
described pain at the proximal or base of the right thumb, 
and he had no power in the right hand, as he loses grip.  He 
noted he could not hold dishes, so his wife did not allow him 
to help in the kitchen, he fatigued while writing and noted 
his handwriting no longer was as good as it once was.  
Physical examination revealed the main tenderness of the 
right wrist as medially, but the Veteran denied lateral 
tenderness.  The examiner noted some tenderness in the snuff 
box, and range of motion on dorsiflexion (extension) of 0 to 
65 degrees, and 0 to 60 degrees on flexion (palmar flexion).  
Radial deviation was 0 to 30 degrees, and ulnar deviation was 
0 to 25 degrees.  Grip testing revealed an average of 13 
pounds on the right compared to 88 pounds on the left, for an 
average of 3 pounds.  The examiner noted x-rays of the right 
wrist were interpreted as having shown minimal degenerative 
arthritis of the wrist, and clinical examination was 
consistent with tendinitis.

The findings on clinical examination show that, if rated 
solely on the basis of limitation of motion, the right wrist 
manifested at a noncompensable rate, as the Veteran's right 
wrist range of motion on dorsiflexion exceeded 0 to 10 
degrees by a substantial margin, as was also the case on 
palmar flexion.  Thus, the right wrist more nearly 
approximated a 10 percent rating, as the findings show the 10 
percent evaluation to compensate the Veteran for functional 
loss due to pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45.

The Board finds a higher rating was not met or approximated, 
as the fact the Veteran was able to manifest range of motion 
in his wrist shows there is no ankylosis of the wrist, as 
ankylosis by definition means a joint is frozen in place.  
See Diagnostic Code 5214.  Thus, as of the 2004 examination, 
the right wrist more nearly approximated a 10 percent rating.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215.  The Board notes the right thumb symptomatology 
the examiner opined was secondary to the right wrist 
residuals, and it is discussed in the remand portion of the 
document below.

The Veteran is employed full time as a postal worker.  The 
Board finds the severity of the Veteran's right wrist 
disorder is fully contemplated by the rating criteria.  Thus, 
the threshold test is not met for determining if referral for 
extraschedular consideration is indicated.  See Thun v. 
Peake, 22 Vet. App. 111 (2008). 

At the 2006 examination, the examiner noted the Veteran no 
longer worked for the postal service but worked in networking 
for the prior three years.  He told the examiner he wore a 
wrist splint during the day, as he had for over 14 years, due 
to pain in the right thumb, and he took Naproxen 500 mg twice 
daily for the pain.  The Veteran noted he lost power in his 
right hand, and his pain was constant, shooting-like, going 
to the ulnar surface of the hand and the thumb.  On a scale 
of 1 to 10, he assessed his pain as 8-9/10.  Unusual activity 
or hitting it on anything triggered a flare-up with pain of 
10/10.  Physical examination revealed marked tenderness on 
the dorsal, medial, plantar, and volar and radial aspect.  
The Veteran denied pain on the ulnar aspect, but he reported 
his fourth and fifth fingers were always numb.  The examiner 
noted, however, they were not numb at the examination.  
Active range of motion on extension was 0 to 45 degrees 
without complaints of pain.  Motion from 45 to 70 degrees 
elicited moderate complaints of pain or discomfort.  Active 
flexion was  0 to 65 degrees without complaints of pain.  
Ulnar and radial deviations were uneventful at 30 and 20 
degrees respectively.  Repetitive motion did not impact the 
range of motion values noted.  Right thumb range of motion 
was markedly decreased, especially due to complaints of pain.  
Moderate discomfort on palpation at the carpal-metacarpal 
joint was noted.  Extension of the thumb could not be tested 
due to severe pain and hypersensitivity.  The Veteran 
complained of moderate to severe pain at the base of the 
right thumb.  No atrophy of the thenar eminence or hypothenar 
horizontal crease of the palm was noted.  The examiner 
assessed grip strength as fair/plus.  There was no objective 
evidence of atrophy or weakness noted, but the Veteran could 
not hold a full grip secondary to pain.  Tinel's sign was 
negative, as was Phalen's test.  Examination of the right 
elbow was unremarkable, and no tenderness of the forearm 
muscles was noted.

The examiner noted x-rays of the right wrist showed traumatic 
arthritic changes, abnormal widening of the scapholunate 
articulation, and there was near complete radiocarpal joint 
space narrowing with cystic changes of the triquetrum.  An 
electromyograph and nerve conduction study were ordered by 
the examiner, and the reports noted there was no evidence of 
carpal tunnel syndrome or ulnar neuropathy.  The examiner 
diagnosed traumatic arthritis of the right wrist.  He also 
noted the Veteran's employment was sedentary, and he was able 
to continue his work.  During flare-ups, intermittent rest 
periods might be indicated.

The findings on clinical examination show the Veteran's right 
wrist traumatic arthritis to have continued to more nearly 
approximate a 10 percent rating as of the 2006 examination.  
38 C.F.R. § 4.7.  While the findings on objective examination 
revealed range of motion to have decreased as compared to the 
2004 examination, it was still significantly better than 0 to 
15 degrees, which is the criterion for a compensable 
evaluation based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  The Board finds a higher 
rating was not met or approximated, as there was no finding 
of ankylosis.  The Board acknowledges the Veteran's 
assertions of constant pain, and his other symptoms, but in 
light of the objective findings on clinical examination of 
noncompensable limitation of motion, his evaluation is in 
fact compensation for his functional loss due to pain.  See 
Lichtenfels, 1 Vet. App. at 488.  Thus, the Board finds his 
traumatic arthritis, right wrist, more nearly approximates a 
10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5215.  Further, the evidence does 
not show entitlement to a staged rating at any time during 
the appeal period.

Left knee.

Historically, the Veteran was diagnosed with Osgood-
Schlatter's disease during his active service, and his 
treatment included arthroscopies of the left knee.  A 
February 1991 rating decision granted service connection and 
assigned an initial evaluation of 10 percent, effective 
September 1990.  The June 2004 rating decision continued the 
10 percent evaluation.

The April 2004 examination report notes the Veteran denied 
swelling or locking of the knee, but he did note popping and 
crepitus, with discomfort.  When painful, he reported, the 
left knee tended to give way.  He wore a brace on each knee.  
His medication was noted as Naproxen, Darvocet, and 
Lorazepam.  He told the examiner that he could not squat, 
complete knee bends, or walk long distances.  On a scale of 1 
to 10, he assessed his symptoms as 8-9/10, and during weather 
changes, such as rain, he assessed them as 10/10.  He still 
worked for the postal service, but he no longer worked on the 
floor at his facility.  Physical examination revealed his 
gait as normal without an assistive device.  Motor strength 
of the knees was at least 4 to 4+/5.  Slight crepitus on 
range of motion was noted, and range of motion was 0 to 130 
degrees.  There was no evidence of instability with anterior 
posterior varus or valgus stress testing.  Medial and lateral 
joint line tenderness was noted, as well as tenderness over 
the left tibial tubercle, which was somewhat prominent but 
without erythema, warmth, or effusion of the knee.  Q angle 
was negative, and there was no prominence over the popliteal 
fossa, though the Veteran noted tenderness at that spot, as 
he did diffusely over the knee.  Distraction and compression 
testing was positive.

The examiner noted the x-ray examination report noted no 
evidence of fracture, malalignment, bony abnormality, or 
joint effusion.  The diagnosis was examination results 
consistent with chondromalacia patellae and residual changes 
secondary to surgical intervention.

The Board notes the February 1991 rating decision noted 
examination of the left knee revealed slight instability and 
assigned the initial evaluation under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a.  Those codes provide for a 10 percent 
rating for slight instability; a 20 percent rating for 
moderate instability, and a 30 percent rating for severe 
instability.  Id.  Although subsequent examinations, 
including the 2004 examination just set forth, revealed no 
instability of the right knee, the June 2004 rating decision 
did not change the diagnostic code.  Suffice it to say that 
the objective findings on clinical examination do not provide 
a factual basis for a rating higher than 10 percent under 
Diagnostic Code 5257 for instability, as none was found on 
clinical examination.

The Board notes, however, the Veteran is diagnosed with 
Osgood-Schlatter's disease-or chondromalacia.  Disabilities 
of this type are evaluated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5013 - 5024.  The x-rays showed the bony tubercle, and 
objective clinical examination noted discomfort and 
tenderness, including during range of motion testing.  
Separate ratings for arthritis and instability are 
appropriate where indicated by clinical findings.  See 
VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  Diagnostic Code 
5261.

In light of the fact the Veteran's left knee manifested 
limitation of motion at the noncompensable rate, but 
tenderness and discomfort on examination was noted, the Board 
finds the left knee more nearly approximated a compensable 
evaluation of 10 percent as the day of the examination-April 
2, 2004.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
Lichtenfels, 1 Vet. App. at 488.  A higher rating was not met 
or approximated, as the left knee did not manifest limitation 
of motion of the leg on flexion to 30 degrees or less, or 
extension to 10 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Thus, the Board finds the left knee more nearly approximated 
a 10 percent rating for the existing rating for instability, 
and a separate 10 percent evaluation for the limitation of 
motion symptomatology as of the 2004 examination.  38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5014-5260.  

At the 2007 examination, the Veteran told the examiner his 
left knee snapped, but he could not explain what he meant.  
He also noted severe pain and noted he no longer could play 
basketball, go on long walks, or ride a bicycle.  Asked by 
the examiner to describe a long walk, the Veteran replied, to 
the coffee pot in the kitchen.  He noted he could not squat, 
and it would be painful if he tried to pick up an object from 
the floor.  He was wearing his knee brace at the examination.  
Examination revealed the Veteran as able to walk on his heels 
and toes, with complaints of pain under the heels, and 
balance on one lower extremity was fair.  No deformity of the 
knee was noted, and he had no difficulty donning and doffing 
shoes or socks or getting on or off the examination table.  
The examiner noted the anterior part of the left knee to be 
larger than the right knee, but no swelling was noted.  He 
was only able to squat half way, as he told the examiner if 
he squatted any further, his knee would be swollen by the end 
of the day.

Physical examination revealed the anterior tibial tubercle as 
slightly larger than the right side, but no tenderness was 
noted.  Drawer sign was negative, as was Lachman's test.  
Medial and lateral stress test did not reveal any 
instability, and the Veteran did not appear to be in any 
discomfort.  The patella was not displaced, but there was 
marked parapatellar tenderness and hypersensitivity noted but 
no effusion or swelling.  Active range of motion was 0 to 130 
degrees.  The last 10 degrees of motion was lost due to pain.  
Upon returning to 0 degrees full extension, he complained of 
moderate discomfort under the knee cap.  When he relaxed the 
quadriceps muscles, the pain disappeared.  McMurray's and 
Appley's tests were negative, and no atrophy of the muscles 
were noted.  Manual muscle strength was normal, and no 
sensory deficits were noted.  Peripheral pulses were intact.

The examiner noted the Veteran was independent in his 
activities of daily living, and that his knee braces were 
neoprene sleeves.  X-rays were noted to have shown a 
prominent left tibial tubercle and vascular calcifications.  
There did not appear to be any suprapatellar effusions.  The 
diagnosis remained Osgood-Schlatter's disease.

In light of the clinical finding of no instability, there is 
no factual basis for a higher rating for instability or 
subluxation, and the left knee continued to more nearly 
approximate a 10 percent rating for instability and a 10 
percent rating for the chondromalacia.  38 C.F.R. § 4.7.  A 
higher rating for limitation of motion was not met or 
approximated, as 0 to 130 degrees is well beyond the 0 to 30 
degrees that would warrant a 20 percent evaluation for 
limitation of motion on flexion, Diagnostic Code 5260, and 
the minus 10 degrees on extension necessary for a compensable 
rating for limited extension.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

The Board also notes the examiner's notation that, while 
questionable, there was no definitive x-ray showing of 
effusion, which was consistent with the findings on clinical 
examination.  Thus, the Board finds no factual basis to 
support a 20 percent evaluation for cartilage symptomatology 
of locking and pain and effusion into the joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.

Right knee.

The February 1991 rating decision granted service connection 
for chondromalacia of the right knee and assigned an initial 
noncompensable evaluation, also effective September 1990.  
The June 2004 rating decision continued the noncompensable 
evaluation, but the Decision Review Officer-in a September 
2007 rating decision, granted a compensable evaluation of 10 
percent, effective January 8, 2007.

The April 2004 examination report notes the Veteran's 
complaints were related primarily to his left knee, though he 
wore the neoprene braces on both knees.  Physical examination 
revealed right knee motor strength of 4+/5.  Range of motion 
was 0 to 130 degrees without crepitus.  There was tenderness 
at the medial and lateral joint line but no evidence of 
instability.  Distraction and compression testing was 
positive.  X-rays of the right knee showed evidence 
consistent with trauma to the medial collateral ligament, 
otherwise normal.  The examiner noted the findings on 
clinical examination were consistent with chondromalacia 
patellae.

At the January 2007 examination, the Veteran told the 
examiner he experienced right knee pain daily, but it was 
more like a bad toothache and not as bad as the left knee.  
He noted further, however, that he swelled even upon a little 
walking.  After a routine day at work, the right knee was 
swollen at the end of the day, and he reported the right knee 
also snapped.  Physical examination revealed retropatellar 
crepitations and hypersensitivity to touch.  No swelling or 
effusion was noted, and Drawer sign was negative.  Lateral 
and medial stress test was negative, without any instability.  
McMurray's and Appley's sign was negative.  Active range of 
motion was 0 to 120 degrees.  Passive range of motion was 
uncomfortable at 135 degrees of flexion.  The Veteran noted 
he hurt behind the kneecap.  Repetitive testing revealed 
range of motion of 0 to 130 degrees.  No atrophy of the 
muscles or vascular skin changes was noted, and the patella 
was not displaced.  During medial and lateral stress testing, 
the Veteran complained of discomfort at the medial and 
lateral aspects of the knee.  The right knee x-ray was 
consistent with the one at the 2004 examination.

As noted, the Decision Review Officer granted a compensable 
rating of 10 percent on the basis of painful motion, 
effective the date of the examination-January 8, 2007.  The 
Board finds the Veteran's right knee did not manifest at a 
compensable rate prior to that date, as the findings at the 
2004 examination and the x-rays showed evidence of prior 
trauma to the ligament but not chondromalacia.  The diagnosis 
was based on the clinical examination.  Further, objective 
clinical examination did not elicit significant pain or 
discomfort of the right knee at the 2004 examination, as at 
the 2007 examination.  Thus, the Board finds the right knee 
more nearly approximated a 10 percent evaluation as of 
January 8, 2007.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5014-5260.  A higher rating was 
not met or approximated, as the range of motion value on 
flexion was better than 0 to 30 degrees and extension was 
full at 0.  The examiner specifically noted the absence of 
effusion, which precludes a higher rating under Diagnostic 
Code 5258.  In light of the finding of no instability, there 
is no basis for a compensable evaluation for instability.

The Board notes the Decision Review Officer assigned the 
compensable evaluation under Diagnostic Code 5257-5014.  A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  
Further, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  But any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5014 addresses symptomatology rated on the 
basis of limitation of motion, see Diagnostic Code 5003, 
whereas the criteria in Diagnostic Code 5257 is not.  
Otherwise, to avoid pyramiding, separated ratings would not 
be allowed.  See 38 C.F.R. § 4.14.   In light of the factual 
basis for the compensable evaluation, the Board finds the 
right knee disability should be shown as evaluated at a non- 
compensable rate under Diagnostic Code 5257, and the 
compensable evaluation of 10 percent should be assigned under 
Diagnostic Code 5014-5260.

As concerns the Veteran's musculoskeletal disabilities, the 
Board acknowledges the Veteran's assertions that the VA 
examinations were unnecessarily painful or uncomfortable, and 
that they left him with more pain afterwards than prior to 
the examination.  While such instances are unfortunate, the 
Board must infer that trained medical professionals do no 
more than is required to conduct an examination which is 
adequate for rating purposes.



Nephrolithiasis.

The Veteran has a long medical history of recurrent 
nephrolithiasis, including recurrent kidney stones.  A June 
1992 rating decision granted service connection for 
nephrolithiasis with an initial 10 percent evaluation, 
effective March 1991.  The June 2004 rating decision 
continued a 10 percent rating under Diagnostic Code 7508.  
See 38 C.F.R. § 4.115b.

Diagnostic Code 7508 evaluates nephrolithiasis, and it 
directs the evaluation to be done as hydronephrosis under 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times a year, in which case a 
30 percent evaluation is warranted.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.

Diagnostic Code 7509 provides for a 10 percent evaluation for 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation requires frequent attacks 
of colic with infection (pyonephrosis), kidney function 
impaired.  Severe hydronephrosis is rated as renal 
dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b.

The results of the VA examinations and the Veteran's 
outpatient records show that, while he continues to have 
recurrent attacks of colic, there have been no instances of 
blockage requiring catheter drainage, or infection with 
impaired kidney function during this appeal period.

The April 2004 VA examination report documents the examiner's 
review of the claims file, wherein the examiner noted the 
Veteran's long history of medullary sponge kidney.  The 
Veteran reported lethargy and weakness, but he denied 
anorexia, changes in urinary frequency, hesitancy, or weak 
stream or dysuria.  He did report hematuria times-two due to 
passing stones and gravel, and he denied any incontinence.  
He did not wear pads.  The Veteran reported constant colic, 
but he denied recurrent urinary tract infection or bladder 
stones, as well as any acute nephritis.  He also denied any 
hospitalization for urinary tract disease.  Physical 
examination revealed positive left costovertebral angle 
tenderness to even minor palpation, compared to none of the 
right side.  The examiner noted the Veteran's most 
significant issue was a left hyperdense cyst on his kidney, 
which was monitored by his medical care providers.  The 
diagnosis was recurrent nephrolithiasis.

The December 2006 examination report notes the examiner's 
comprehensive review of the claims file.  He noted the 
Veteran underwent stenting in the left kidney in 2004, as 
well as his chronic renal pain.  The Veteran had one episode 
of renal colic during the then prior 24 hours, when he passed 
a stone that measured approximately 0.5 cm x 0.25 cm.  
Overall, he denied frequent colic episodes-just constant 
pain.  He denied any history of acute nephritis, as well as 
renal colic episodes that required catheter drainage over the 
prior year nor any dilation or drainage procedures.  Several 
medications were noted, including Tramadol for pain.  He also 
was on a low dairy product diet.  The Veteran noted the 
impact of his disability on his life as the fact he could not 
eat what he liked.  Physical examination revealed severe 
tenderness to palpation at the left costovertebral angle over 
the left kidney.  The examiner's diagnosis noted the Veteran 
had not experienced any colic that required catheter 
drainage.

While the Veteran continues to experience frequent passage of 
kidney stones, the findings at both examinations show he has 
not manifested the symptomatology that would meet or 
approximate the criteria for the 20 percent rating, which is 
the requirement for catheter drainage.  The Board notes the 
Veteran's reports of his daytime voiding intervals and his 
nocturia.  While these symptoms might allow an evaluation 
higher than 10 percent for voiding dysfunction or urinary 
frequency, see 38 C.F.R. § 4.115a, the rating criteria for 
the Veteran's disability does not allow for an evaluation on 
either of those bases, unless there are symptoms of infection 
and impaired kidney function.  The medical evidence of record 
shows no factual basis to support an evaluation under those 
criteria.  See id.   Thus, the Veteran's recurrent 
nephrolithiasis has continued to more nearly approximates a 
10 percent rating throughout this appeal period.  38 C.F.R. 
§§ 4.1, 4.7, 4.115b, Diagnostic Code 7508.

The Veteran's private treatment records, and his VA 
outpatient records, note his treatment for the cyst or lesion 
on his left kidney.  Although there is concern it might 
become malignant, there is no medical evidence that has 
occurred.  Further, as already noted, it has not impacted the 
symptomatology on which the Veteran's nephrolithiasis is 
rated.  His other significant genitourinary disability is 
prostate cancer, for which he is not service connected.

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Analysis

Cervical Spine Arthritis.

As concerns the Veteran's cervical spine claim, service 
treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for, a neck or 
cervical spine disorder or symptomatology.  As noted above, 
his spine was assessed as normal at the 1990 examination for 
retirement.

Neither is there evidence cervical spine arthritis manifested 
to a degree of at least 10 percent within one year of 
retirement from active service.  The earliest evidence of 
cervical spine pathology is 1994.  X-ray examination reports 
of December 1994 note minimal degenerative osteoarthritis at 
C5.  Interestingly, a January 2002 cervical spine x-ray was 
interpreted as unremarkable, but a March 2004 entry by a 
physician's assistant notes degenerative joint disease of the 
neck.  Nonetheless, there is no medical evidence of a medical 
linkage between the Veteran's currently diagnosed cervical 
spine degenerative joint disease and his active service, as 
no medical care provider as opined to that effect.  Thus, 
there is no factual basis for service connection on either a 
direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.

PTSD.

In addition to the general requirements for service 
connection set forth above and incorporated here by 
reference, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and, credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
any acquired mental disorder, including PTSD.  His 
psychiatric area was noted as normal on the report of his 
1990 physical examination at retirement.
 
The Veteran's claim fails on both bases.  There is no 
diagnosis of PTSD, and the only stressor he has noted was his 
personal reaction to the events of September 11, 2001, which 
occurred several years after his active service.  A September 
2004 VA consult notes the Veteran's referral for nightmares 
and depression related to September 11, 2001.  He expressed 
anger over the fact that someone would attack the U.S.  The 
examiner noted the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD, as he denied all PTSD-related 
symptomatology.  The examiner rendered an Axis I diagnosis of 
an adjustment disorder and expressed no opinion of any 
linkage between the adjustment disorder and the Veteran's 
active service.  Thus, the Board finds the preponderance of 
the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  The benefit sought on appeal is denied.

Petitions To Reopen

Heart Disorder.

VA received the Veteran's claim for service connection for a 
heart disorder in September 1990.  As noted above, while the 
service treatment records and subsequent VA rating decisions 
note that not all of the Veteran's service treatment records 
were not available and obtained, those records that were 
available document recurrent work-ups for complaints of chest 
pain, light headedness, and dizziness.

The June 1982 Report Of Medical Examination, Periodic, notes 
the Veteran's heart and his vascular system were assessed as 
normal.  The examiner did not indicate any heart-related 
history or complaints.  Apparently, beginning in 1985, the 
Veteran presented with complaints of chest pain.  In February 
1985 and again in July 1985, he was placed on a temporary 
Physical Profile for chest pain and possible high blood 
pressure.  An April 1985 stress thallium test report noted 
the Veteran showed normal exercise response.  A June 1985 
cardiology consult noted the Veteran's chest pain was usually 
exertional, and it was across the chest with radiation into 
both arms.  The examiner noted the Veteran's positive risk 
factors for coronary artery disease were he smoked, and a 
family history of hypertension.  The diagnosis was chest 
pain-possible arteriosclerotic heart disease.

A May 1989 treadmill test was interpreted as equivocal.  The 
report noted the test was conducted without chest pain and no 
significant progression of changes with exercise.  A stress 
thallium test was recommended.  A December 1989 
echocardiographic report noted the mitral valve was normal 
without prolapse, and the left ventricle fraction was normal 
without any segmental abnormality.  All chamber sizes were 
normal.  Borderline left ventricle hypertrophy was noted.

The February 1990 work-up as part of the Veteran's physical 
examination for retirement indicated complaints of occasional 
light-headedness.  The examiner noted a stress thallium test 
was normal, as was an echocardiogram.  A 24-hour Holter 
recorded non-specific ST and T waves, no octopi.  The 
examiner entered an assessment of probable pre-excitation 
syndrome.  He also noted he was doubtful the Veteran's 
fleeting dizzy episodes were significant, considering 
chronicity.  An April 1990 chest x-ray was interpreted as 
normal.  The April 1990 Report Of Medical Examination For 
Retirement notes the heart was assessed as normal, and the 
Veteran's blood pressure reading was 138/79.

The November 1990 VA cardiology examination report noted the 
Veteran's EKG was interpreted as completely normal, as were 
the chest x-rays.  The examiner also noted the Veteran had 
not experienced chest pain since two years prior to the 
examination, he had no history of a murmur, and his blood 
pressure was normal.  Examination revealed normal carotid 
pulses, and there were no bruits.  The diagnosis was no 
evidence of heart disease.

The legal requirements for service connection, including on a 
presumptive basis, set forth above are incorporated here by 
reference.  Heart disease is also among the chronic diseases 
subject to service connection on a presumptive basis.  See 38 
C.F.R. § 3.309(a).

Upon review of the above evidence, a February 1991 rating 
decision denied the claim.  A March 1991 RO letter notified 
the Veteran of the decision and of his appeal rights, and he 
perfected an appeal.  An October 1999 Board decision denied 
the claim, as there was no evidence of a diagnosed heart 
disorder in service, or of disorder that manifested to a 
compensable degree within one year of the Veteran's service, 
or on the evidence of record before the Board.  Board 
decisions are final upon issuance.  See 38 C.F.R. § 20.1100.  
The Veteran was notified of the Board decision in October 
1991.  There is no evidence of an appeal of the Board's 
decision. Thus, it became final and binding on the veteran.

Hypertension.

The legal requirements for service connection, including on a 
presumptive basis, set forth above are incorporated here by 
reference.  Hypertension is also among the chronic diseases 
subject to service connection on a presumptive basis.  See 38 
C.F.R. § 3.309(a).  For purposes of VA disability, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

VA received the Veteran's claim for hypertension in August 
1992.  Service treatment records note that while undergoing 
treatment and physical therapy for his right wrist, the 
Veteran's blood pressure reading was 146/95 on his last day 
in December 1984, and he was referred for a five-day blood 
pressure check.  The readings taken during the January 1985 
check were: 120/86, 130/90, 128/86/ 138/86, and 122/88.  As 
shown, the reading of the second day was the only one where 
the diastolic pressure was 90.  There is no entry or record 
of a diagnosis of hypertension after this five-day check.  He 
underwent another five-day check in early April 1985.  Those 
readings were: 112/84, 136/80, 120/84, 138/88, and 122/80.  
Additional readings were taken on three subsequent 
consecutive days.  On the first day, the Veteran's blood 
pressure was 140/90 in mid-afternoon, and 110/78 
approximately 30 minutes later.  The second day it was 110/88 
in mid morning, and on the third day it was 120/70 in late 
morning and 120/70 during early afternoon.  As noted, the day 
of the Veteran's physical examination for retirement, his 
blood pressure reading was 138/79, and his vascular system 
was assessed as normal.

There was no evidence of hypertension having manifested to a 
compensable degree within one year of the Veteran's 
retirement.  The December 1992 VA examination report notes 
his blood pressure was checked at VA in August 1992, and it 
was 130/80.  The report notes the Veteran's readings at the 
examination was 126/80 laying and 130/85 standing.  The 
examiner diagnosed mild hypertension by history, no evidence 
of hypertension at the time of examination.

A June 1993 rating decision denied the claim.  A July 1993 
letter notified the Veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate that he 
did not receive the July 1993 decision letter, or any record 
that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement with that decision.  
As noted above, the Veteran perfected an appeal of the 1991 
decision that denied his claim for a heart and three other 
disorders but not the hypertension claim.

The Veteran's representative noted on the October 1993 VA 
Form 646, Statement of Accredited Representative on Appealed 
Case, that the Veteran had appealed the June 1993 rating 
decision as it pertained to his hypertension claim, as noted 
on his Substantive Appeal.  That assertion was not accurate, 
as neither the Veteran's NOD nor his Substantive Appeal, both 
of which pre-dated the June 1993 rating decision, noted any 
comment about a hypertension claim.  Thus, the Board finds no 
evidence of appeal by the Veteran, and the June 1993 rating 
decision became final and binding on the veteran.

Arthritis, Proximal and Distal Interphalangeal Joint Spaces, 
Right Hand.

The Veteran's 1990 claim for service connection included a 
claim for this disorder.  Service treatment records note the 
Veteran's treatment and physical therapy beginning in late 
November 1984 for complaints of numbness and tingling of the 
right wrist pain that radiated into his right arm.  The 
related entries note there was no history of trauma.  An 
early December 1984 entry, however, notes a report the 
Veteran bumped his hand just by being right handed.  The 
examine noted there was no laceration, deformity, or pain 
during normal motion.  The Veteran noted his pain was 
primarily at night, it felt like needles, he could not close 
his hand, and he had broken two bones in his wrist four years 
earlier.  The last entry noted the Veteran's report that he 
frequently banged his hand due to being right handed.  
Treatment included application of a splint.  The assessment 
was tendonitis.  The April 1990 Report Of Medical Examination 
noted the examiner assessed the upper extremities as normal.

The December 1992 VA examination report notes the Veteran 
told the examiner he fell in 1987 while jogging and injured 
his right hand and wrist, and treatment was immobilization by 
splint.  Examination revealed a deformity of the right thumb 
with prominence of the metacarpophalangeal joint and pain on 
extension of the thumb.  The examiner noted x-rays showed 
minimal degenerative osteoarthritis of the proximal and 
distal interphalangeal joint spaces with mild joint space 
narrowing and spurring.

The June 1993 rating decision determined there was sufficient 
evidence to conclude the Veteran sustained in-service trauma 
to the right wrist and granted service connection for the 
residuals of that incident, but it denied the diagnosed 
pathology noted in the distal proximal interphalangeal joint 
spaces, as the associated service treatment records did not 
indicate involvement of those joints.  Further, the rating 
decision determined there was no evidence the arthritis of 
the distal proximal interphalangeal joint spaces, manifested 
to a compensable degree within one year of the Veteran's 
retirement.

As noted above, a July 1993 RO letter notified the veteran of 
the June 1993 rating decision and of his appeal rights.  The 
claims file contains nothing to indicate that he did not 
receive the July 1993 decision letter, or any record that the 
U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
NOD with that decision.  Thus, the June 1993 rating decision 
became final and binding on the Veteran.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

Heart Disorder.

The evidence added to the record since the October 1999 Board 
decision consists of the Veteran's various written 
submissions, his testimony at the RO hearing, and his 
treatment records associated with his heart.  While the 
Veteran's post-1999 written submissions and his hearing 
testimony was not before the Board in 1999, it is not in fact 
new, as it is redundant to the evidence of record as of 
October 1999, as it is merely a reiteration of his previously 
made arguments.  So this evidence is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Current VA and private outpatient records note a diagnosis of 
heart valve disease.  As the prior claim was denied because 
there was no then currently diagnosed heart disorder, this 
evidence is in fact new.  It is not material, however, as 
there is no evidence of a medical opinion, comment, or 
hypothesis, that is causally linked to the Veteran's in-
service treatment for his complaints of chest pain.  Medical 
records describing the Veteran's current condition are not 
material to issue of service connection and-standing alone, 
are not sufficient to reopen a claim for service connection 
based on new and material evidence.  See Morton v. Principi, 
3 Vet. App. 508 (1992).  Thus, they do not raise a reasonable 
possibility of proving the claim.  See 38 C.F.R. § 3.156(a).

Hypertension and Distal Proximal Interphalangeal Joint 
Spaces, Right Hand.

The state of the record is essentially the same with these 
two disabilities.  Outpatient records note the Veteran's 
diagnosis with and treatment for hypertension.  They also 
note the diagnosis of degenerative arthritis of the proximal 
and distal interphalangeal joint spaces.  None of the medical 
evidence, however, indicates the hypertension or arthritis of 
the joint spaces manifested within one year of the Veteran's 
retirement from active service or that there is a causal 
linkage between his currently diagnosed hypertension and his 
active service.

As noted above, the arthritis of the proximal and distal 
interphalangeal joint spaces was noted at the December 1992 
VA examination.  The June 1993 rating decision, however, 
determined there was no causal connection, as service 
treatment records noted no involvement of the right hand or 
digits secondary to the wrist trauma documented in the 
service treatment records.  The treatment records added to 
the claims file since the 1993 decision do not provide a 
medical linkage between the proximal and distal 
interphalangeal joint spaces and the Veteran's active 
service.  Thus, while the evidence is new, it is not in fact 
material, as it does not raise a reasonable possibility of 
proving the claim.

In light of the above, the Board is constrained to find new 
and material evidence has not been received to reopen the 
prior claims for service connection for a heart disorder, 
hypertension, and arthritis of the distal proximal 
interphalangeal joint spaces, right hand.  38 C.F.R. 
§ 3.156(a).  The benefit sought on appeal is denied.  The 
benefit-of-the-doubt rule is not applicable to claims to 
reopen a prior final decision, unless the claim is in fact 
reopened.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to an evaluation higher than 10 percent for 
arthritis, right wrist, is denied.

Entitlement to an evaluation higher than 10 percent for the 
instability symptomatology of Osgood-Schlatter's disease, 
left knee, is denied.

Entitlement to a separate evaluation not to exceed 10 percent 
for the limitation of motion symptomatology of Osgood-
Schlatter's disease, left knee, is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an evaluation higher than 10 percent for 
nephrolithiasis is denied.

Entitlement to a compensable evaluation for instability 
symptomatology of chondromalacia, right knee, for the period 
prior to January 8, 2007, is denied.

Entitlement to an evaluation higher than 10 percent for 
limitation of motion symptomatology of chondromalacia, right 
knee, for the period beginning on January 8, 2007, is denied.

Entitlement to service connection for arthritis, lumbar 
spine, is denied.

Entitlement to service connection for arthritis, cervical 
spine, is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a heart 
disorder.  The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for hypertension.  
The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for arthritis, 
distal proximal and interphalangeal joint spaces, right hand.  
The petition to reopen is denied.



REMAND

As noted in the Introduction above, an August 1997 rating 
decision denied the Veteran's claim for service connection 
for emphysema.  As also noted in the Introduction, the Board 
deems the Veteran's statements on the back side of his 
October 1997 VA Form 21-4138, to have constituted a timely 
Notice of Disagreement with the August 1997 decision.  See  
38 C.F.R. § 20.201.  Further, the Veteran has asserted his 
respiratory disorder is due to his use of tobacco products.
Disability claims based on the use of tobacco products 
received by VA after January 1998 may not be considered.  
38 C.F.R. § 3.300.  In light of the fact VA received the 
Veteran's claim for a respiratory disorder prior to 1998, he 
is entitled to have that asserted basis for his claim 
adjudicated.  Although he did not assert his use of tobacco 
products as a basis for his respiratory disorder until well 
after 1998, those post-1998 assertions do not constitute a 
separate, later claim.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The RO adjudicated the Veteran's claim for service connection 
for his right thumb as a claim to reopen.  The Board notes, 
however, that the June 1993 rating decision did not address 
the right thumb but only the distal proximal interphalangeal 
joint spaces, which are the lower joints of the fingers.  
Further, the examiner at the 2004 examination opined the 
Veteran's right thumb pathology was causally connected to the 
residuals of his in-service right wrist injury.  Thus, the 
right thumb should be assessed as a new claim on the merits.

In addition to the legal requirements set forth above, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309(a).

Service treatment records note the Veteran's presentation in 
April 1983 with complaints of low back of 24 hours' duration.  
He denied having experienced any trauma, but that he tripped 
and caught himself.  The pain ensued about an hour and one-
half later.  He also denied any radiculopathy, numbness, 
tingling, or bowel or bladder involvement.  Examination 
revealed negative heel/toe walking, straight leg raising, 
Patrick's sign, and pelvic compression.  Deep tendon reflexes 
were 2+ and symmetrical, strength was 4+ on a scale of 1 to 
4, sensation to sharp and dull was intact, and range of 
motion was full.  The Examiner noted the Veteran was very 
tender to palpation over L2-4.  The assessment was 
paravertebral muscle spasm.  Treatment was bed rest for 72 
hours, flexion exercises, and ice massage.

An entry four days later note the Veteran's complaint of 
continued pain, and he was referred for physical therapy for 
persistent paravertebral spasm.  The consult noted that all 
clinical diagnostic tests were negative and asked the 
therapist to evaluate for a modality of the therapist's 
choice.  The therapist noted the Veteran reported he had done 
a lot of heavy lifting the morning of the onset of the pain, 
it radiated into his buttocks area, and his left foot went to 
sleep.  Examination revealed lumbar spine range of motion as 
within normal limits, knee and ankle jerk 1+ bilaterally, and 
straight leg raising was negative to 90 degrees.  Posture and 
gait were normal, and there was tenderness to palpation in 
the lumbar area.  The therapist noted an assessment of lumbar 
syndrome.  The Veteran's treatment included instructions on 
body mechanics.  There are no subsequent entries in the 
service treatment records related to the Veteran's back.

The Board acknowledges the Veteran's several assertions that 
an unknown portion of his service treatment records were lost 
through no fault of his own.  An October 1978 entry related 
to the several entries concerning his knees notes the 
Veteran's records could not be found, and they were last seen 
in July 1978.  In any event, his low back episode was some 
five years later.  Physical examinations before the 1983 low 
back episode note a normal spine.  The June 1982 Report Of 
Medical Examination, Periodic, notes the Veteran's spine and 
other musculoskeletal system were assessed as normal.  He 
noted recurrent back pain on his April 1990 Report of Medical 
History for his examination at retirement.  The April 1990 
Report Of Medical Examination For Retirement, however, notes 
the examiner assessed the Veteran's spine and other 
musculoskeletal system as normal.

There is no evidence of the manifestation of lumbar spine 
arthritis to a compensable degree within one year of the 
Veteran's retirement from active service.  A November 1990 VA 
chest x-ray noted there were no intrinsic skeletal defects.  
That was also the notation on a December 1994 VA chest x-ray.  
A May 1999 VA x-ray examination report noted there were no 
significant abnormalities of the thoracic spine.  Based on 
the above evidence, an opinion as to the etiology of the 
current low back condition is needed.

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for any respiratory 
disorder since September 1990, lumbar spine 
disorder or a right thumb disorder.  After 
he has signed the appropriate releases, any 
records not already part of the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, AMC/RO 
should shecdule the Veteran for a VA 
examination  The examiner should render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that the Veteran manifested a 
respiratory disorder during his active 
service.  If the answer is no, ask the 
examiner to determine the date or 
approximate time frame the Veteran 
manifested a respiratory disorder, to 
include chronic obstructive pulmonary 
disease or emphysema.  Any opinion should 
be fully explained and the rationale 
provided.

The claims file and a copy of this remand 
should be provided as part of any 
examination.

3.  A VA orthopedic examination also 
should be arranged. The examiner should 
opine whether it is at least as likely as 
not (probability of at least 50 percent) 
the Veteran's diagnosed right thumb 
symptomatology is causally connected to 
the right wrist residuals or is otherwise 
causally connected to the veteran's active 
service or to some other event? An opinion 
also should be provided as to whether it 
is at least as likely as not that a 
current low back disability had its onset 
in or is otherwise causally connected to 
the veteran's active service.  Any opinion 
should be fully explained and the 
rationale provided.  The claims file and a 
copy of this remand should be provided as 
part of any examination.

The examiners are advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean within the 
realm of medical possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

4.  After the development requested has 
been completed, AMC/RO should review the 
examination reports to ensure they are in 
complete compliance with the directives of 
this REMAND.  If either report is deficient 
in any manner, AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


